Citation Nr: 0633845	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a combined rating in excess of 20 percent for 
service-connected disability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2004, the veteran was afforded a hearing before 
the undersigned acting Veterans Law Judge at the RO.  A 
transcript of this hearing is of record.

In February 2006, the Board remanded the matter for 
additional procedural and evidentiary development.


FINDING OF FACT

The veteran's service-connected left knee disability is shown 
to be manifested by no more than slight instability and 
subluxation, and has not resulted in any limitation of 
flexion to less than 60 degrees, or any limitation of 
extension.


CONCLUSION OF LAW

A combined rating in excess of 20 percent is not warranted to 
the veteran's service-connected left knee disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

Here, the veteran was provided content-complying notice by 
letters in July 2002 and June 2006.  The June 2006 letter 
informed the veteran to submit any pertinent evidence in his 
possession.  Furthermore, in the June 2006 letter, the 
veteran was given notice regarding ratings and effective 
dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the veteran was provided full 
notice/information subsequent to the determination on appeal, 
he is not prejudiced by any notice timing defect.  He was 
notified of everything required, and has had ample 
opportunity to respond or supplement the record.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
September 2002 and March 2006.  Notably, the veteran has not 
identified any further outstanding and relevant evidence in 
response to the June 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

With regard to the knee, the Rating Schedule provides for a 
10 percent rating for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate code, a 10 percent 
rating is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Moreover, extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, extension limited to 20 degrees 
warrants a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); 
VAOPGCPREC 9-98, (August, 1998).

The VA General Counsel also held more recently that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and under Diagnostic Code 
5261 (limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September, 
2004).

The veteran's service-connected left knee disability is 
currently rated 20 percent combined, based on a formulation 
of a 10 percent rating under Diagnostic Code 5257 (for 
instability), combined with a 10 percent rating under 
Diagnostic Code 5003 for arthritis of the left knee.  

In the case at hand, the veteran submitted a claim for 
increased rating in May 2002.  

A September 2002 VA examination report notes the veteran's 
complaints of intermittent pain, swelling, stiffness and 
instability in his left knee.  He stated that he had to quit 
golfing in 2001 because of his left knee problems.  
Examination of the left knee revealed no evidence of edema, 
effusion, redness, heat, abnormal movements, or guarded 
movements.  The veteran complained of pain with squatting and 
returning to standing.  Gait was relatively normal.  Strength 
was normal at 5/5.  Range or motion revealed full extension 
and flexion to 131 degrees.  McMurray's sign and anterior and 
posterior Drawer signs were negative for instability.  MRI 
revealed osteoarthritis and mild lateral subluxation.  

VA outpatient treatment records dated from 2004 to 2005 note 
the veteran's ongoing complaints and treatment for his left 
knee disability.  The veteran complained of pain and weakness 
in his left knee, which caused him to fall down on several 
occasions.  Examination in August 2004 revealed full range of 
motion and strength of 4/5.  Examination in January 2005 
revealed no swelling, instability, or limp.  

During a March 2006 VA examination, the veteran reported that 
he continued to get a dull ache and stiffness in the left 
knee, particularly in the morning.  He also reported episodes 
of his knee giving way, causing him to fall.  His last such 
fall was in 2003.  He indicated that he has used a cane since 
2002.  He denied any swelling.  The veteran stated that he 
was retired.  Upon examination, the veteran presented 
complaints of pain with motion.  No effusion, warmth, or 
erythema was noted in the left knee.  There was mild 
crepitus.  Active range of motion was from 0 degrees of 
extension to 105 degrees of flexion with complaints of pain 
on motion; passive range of motion was from 0 degrees of 
extension to 118 degrees of flexion with complaints of pain 
on motion.  The examiner found that there was additional 
limitation of functional ability on repeated use as well as 
flare-ups.  Range of motion upon repetitious activity was 
from 0 degrees of extension to 110 degrees of flexion; this 
loss of range of motion was primarily due to pain.  The 
examiner noted that the veteran demonstrated fatigability, 
but to a lesser extent than pain.  No weakness was noted with 
range of motion testing, but it was demonstrated on weight 
bearing.  There was no evidence of incoordination.  Although 
the examiner noted equivocal McMurray's findings, he 
diagnosed the veteran as having mild instability and mild or 
minimal subluxation.  

Based on a review of the evidence of record, the Board 
concludes that the veteran is not entitled to an increased 
rating for his left knee disability.

Upon review of the medical evidence of record, the Board 
finds that a rating in excess of 10 percent is not warranted 
under the provisions of Diagnostic Code 5257.  Both VA 
examinations and VA treatment records failed to note any 
evidence of more than slight impairment due to instability or 
subluxation.  The September 2002 MRI revealed mild lateral 
subluxation.  No instability was noted in January 2005.  The 
November 2006 VA examiner described the veteran as having 
mild instability and mild or minimal subluxation.  In light 
of this medical evidence, the Board finds that there was no 
medical evidence of record of moderate impairment due to 
recurrent subluxation or lateral instability such as to 
warrant a 20 percent rating.

In addition, the Board finds that a rating in excess of 10 
percent is not warranted for limitation of motion.  Even 
considering the veteran's complaints of pain, weakness and 
fatigability, the evidence shows that the veteran has no 
limitation of extension and, at worst, his left knee flexion 
is limited to 105 degrees.  These findings are still 
considerably greater than the criteria necessary for a 
compensable rating under Diagnostic Code 5260 or 5261.  
Therefore, a rating in excess of 10 percent for arthritis of 
the knee with limitation of is not warranted for limitation 
of motion, and separate compensable ratings under Diagnostic 
Codes 5260 and 5261, each, are not warranted.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra- schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the average 
industrial impairment due to the disabilities at issue.  The 
veteran has not required frequent hospitalization for his 
left knee disabilities and the manifestations of these 
disabilities are those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

A combined rating in excess of 20 percent for left knee 
disability is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


